Citation Nr: 1537129	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  13-34 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Newark, New Jersey


THE ISSUE

Whether the appellant's income is excessive for VA purposes for entitlement to death pension benefits. 


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 







INTRODUCTION

The Veteran was on active duty from June 1947 to April 1965, when he retired from the United States Air Force.  The Veteran passed away in June 2008.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a February 2013 letter decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Newark, New Jersey.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 


REMAND

The appellant, as the widow of the Veteran, has applied for a nonservice-connected death pension, i.e., a "widow's pension."  In general, the surviving spouse of a veteran is entitled to receive non-service-connected death pension benefits if the veteran had qualifying service and the surviving spouse's meets the net worth requirements of 38 C.F.R. § 3.274 (2015) and has an annual income not in excess of the applicable maximum annual pension rate specified in 38 C.F.R. § 3.23 (2015).  38 U.S.C.A. § 1541(a) (West 2014); 38 C.F.R. § 3.3(b)(4) (2015).  Under applicable criteria, payments of death pension benefits are made at a specified annual maximum rate, reduced on a dollar-for-dollar basis by annualized countable income.  38 U.S.C.A. §§ 1503, 1521 (West 2014); 38 C.F.R. §§ 3.3, 3.23 (2015).  Payments of any kind, from any source, shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 C.F.R. §§ 3.271, 3.272 (2015). 

Unreimbursed medical expenses, which were paid within the twelve month annualization period regardless of when incurred, are excluded from annual countable income to the extent that the amount paid exceeds five (5) percent of the maximum annual rate payable.  38 C.F.R. § 3.262 (2015).  Exclusions from countable income for the purpose of determining entitlement to pension also include amounts paid for a veteran's just debts, expenses of last illness and burial, to the extent such burial expenses were not reimbursed by VA.  38 C.F.R. § 3.272 (2015). 

The maximum annual rates of improved pension are specified in 38 U.S.C.A. §§ 1521 and 1542, as increased from time to time under 38 U.S.C.A. § 5312.  The rates of death pension benefits are published in tabular form in appendix B of Veterans Benefits Administration Manual M21-1 (M21-1), and are given the same force and effect as if published in the Code of Federal Regulations.  38 C.F.R. § 3.21 (2015). 

Following a review of claim for benefits, the RO determined that the appellant is not eligible for a widow's pension because she was earning too much money.  Upon submitting her notice of disagreement with respect to the letter decision, the RO then issued a Statement of the Case which gave a more detailed accounting of the appellant's finances.  However, in noting some of the financial data (e.g. medical expenses and Social Security income), there is no indication from the file where the figures were derived from or taken therefrom.  Because there is a lack clarity in the information contained in the claims file, and since it is unclear whether the VA has all of the applicable and needed financial data in order to properly evaluate the appellant's claim, the Board believes that the claim should be returned to the agency of original jurisdiction so that additional information may be obtained. 



Therefore, in order to give the appellant every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  Accordingly, this case is REMANDED for the following action: 

1.  The agency of original jurisdiction should contact the appellant and ask that she provide additional information concerning her personal medical expenses for the years 2012 to the present.  The appellant should be asked for copies of all medical expenses paid for those years.  The appellant should be informed that this information is important for the processing of her appeal and any such information may have an effect as to whether she receives any VA death benefits. 

Additionally, the agency of original jurisdiction shall also ask the appellant for additional information concerning any income that she may be receiving, including Civil Service Retirement, military retirement, and Social Security Administration (SSA) benefits.  Also of interest from the appellant is a listing, from 2012 to the present, of her monthly expenses.  Once obtained, all documentation should be associated with the claims file.  If no additional documents are forthcoming from the appellant, this must be so noted in the record. 

2.  The agency of original jurisdiction shall then undertake an audit of the appellant's death pension account, from December 1, 2011, to the present, in order to provide the basis of all adjusted amounts paid to the appellant with respect to any death pension benefits received and possibly owed to her.  The audit shall further detail the amounts previously paid to the appellant, the dates of those payments, and a description of reason why the payments were made.  The Board notes that the audit must take into account any monies paid by the appellant for the Veteran's burial benefits and any health care benefits she may have paid in conjunction with his terminal illness (if there has been a carryover since his death).

The audit shall specifically detail what medical reimbursement amounts were accepted as expenses reducing income, and specify, for each expense, the income year in which the medical expense was incurred and specify which pension year the appellant was to have received the increased payment based on the medical expense (if any).  A determination must be made as to whether the medical reimbursement amounts submitted by the appellant, including health insurance expenses, were properly credited to her account.  The audit shall further detail any SSA pension funds or other retirement funds that have been and are being used in calculating the amount of death pension dollars the appellant should receive. 

3.  The agency of original jurisdiction will then readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, the appellant should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. 

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The appellant need take no action until she is so informed. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

